Citation Nr: 0931078	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  09-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from May 1970 to May 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2008 rating decision in which the RO declined 
to reopen a claim for service connection for tinnitus.  The 
Veteran filed a notice of disagreement (NOD) in October 2008, 
and the RO issued a statement of the case (SOC) in December 
2008.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2009.  

In adjudicating the claim on appeal, the RO has characterized 
the claim merely as one for service connection.  However,  
regardless of what the RO has done, the Board must address 
the question of whether new and material evidence to reopen 
the claim has been received because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly-and given the Board's 
favorable disposition of the petition to reopen-the Board 
has characterized the appeal as encompassing the two matters 
set forth on the title page.

The RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claim in February 2009.  In March 
2009, prior to certification to the Board, the Veteran 
submitted additional, relevant evidence, but the RO did not 
issue another SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2008).  
However, as explained below, because this evidence provides a 
basis for the Board's reopening of the claim, the Veteran is 
not prejudiced by Board's consideration of the evidence for 
this limited purpose, in the first instance.  

The Board's decision reopening the claim for service 
connection is set forth below.  The claim for service 
connection, on the merits, is addressed in the remand 
following the order that matter is being remanded to the RO 
for further action.  VA will notify the appellant when  
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an August 2003 rating decision, the RO denied service 
connection for tinnitus and the Veteran filed an NOD later 
that month; although the RO issued an SOC in September 2003, 
the Veteran did not file a timely substantive appeal.

3.  Evidence associated with the claims file since the August 
2003 denial of the claim for service connection for tinnitus 
includes new evidence that relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2003 denial of service connection for 
tinnitus is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  As pertinent evidence received since the August 2003 
denial is new and material, the criteria for reopening the 
claim for service connection for tinnitus are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the request to reopen the 
claim for service connection for tinnitus, the Board finds 
that all notification and development actions needed to 
fairly adjudicate this aspect of the appeal have been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

In an August 2003 rating decision, the RO denied service 
connection for tinnitus because there was no evidence of a 
medical relationship between this disability and service.  
The pertinent evidence of record at the time of the August 
2003 rating decision included the Veteran's service treatment 
records, which were negative for complaints regarding, or 
treatment for, tinnitus; the report of a July 2003 VA 
examination; and private medical records from Dr. Bodnar, and 
J. Schneider.  The report of the July 2003 VA examination 
includes notation  that the Veteran had noise exposure during 
service and after service; the VA examiner opined that the 
Veteran's tinnitus was "not as least as likely due to his 
noise exposure while in the military."  

After receiving notice of the denial, the Veteran filed an 
NOD later in August 2003.  The RO issued an SOC in September 
2003, but he did not file a timely substantive appeal.  
Therefore, the August 2003 decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, under pertinent legal 
authority, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In this appeal, the Veteran sought to reopen his claim for 
service connection in September 2007.  Regarding petitions to 
reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the August 2003 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the record since the RO's prior 
denial consists of the report of a November 2008 VA 
examination; private medical records from Dr. Campione, J. 
Schneider, Buffalo Medical Group, Dr. Steward, and Dr. Vogan; 
and various lay statements provided by the Veteran.  

The report of the November 2008 VA examination and private 
medical records reflect that the Veteran has a current 
diagnosis of tinnitus.  

In a March 2009 consultation report, Dr. Vogan stated that 
the Veteran's tinnitus was "most likely" secondary to 
hearing loss and that it was "as likely as not" that 
hearing loss and tinnitus were caused by noise trauma in 
service.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
tinnitus.  At the time of the August 2003 rating decision, 
there was no medical evidence even suggesting  a relationship 
between the Veteran's tinnitus and military service; as 
indicated above, the medical opinion then of record weighed 
against the claim.  The additionally received statement from 
Dr. Vogan, in particular, provides the first medical opinion 
evidence in support of the claim.  This evidence is new, in 
that it was not previously before agency decision makers.  
Moreover, as the  medical opinion evidence relates to an 
unestablished fact needed to establish service connection-
the relationship between current tinnitus and service-
provides a reasonable possibility of substantiating the 
claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
tinnitus are met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for tinnitus has been received, to this limited 
extent, the appeal is granted.


REMAND

Given the Board's decision to reopen the claim, de novo 
consideration of the claim for service connection is 
warranted.  

As noted above, after the RO's last adjudication of the claim 
in the February 2009, but prior to the RO's certification of 
the appeal to the Board, the RO received the March 2009 
consultation report from Dr. Vogan.  In July 2009, the  
contacted the Veteran's attorney to discern whether the 
Veteran wanted to waive initial RO consideration of the 
additional evidence.  The Veteran's attorney responded later 
that month and indicated that the Veteran wanted the case to 
be remanded for the RO to consider the evidence.  Hence-
while the Board has considered the evidence for the limited 
extent of determining that new and material evidence to 
reopen, consistent with the attorney's response, the RO must 
consider this evidence, in the first instance, in 
adjudicating the claim for service connection, on the merits.

Prior to RO adjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the 
appellant another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).
  
The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection for tinnitus, on the merits, in light of all 
pertinent evidence and legal authority, to particularly 
include the March 2009 consultation report from Dr. Vogan 
associated with the claims file after the February 2009 SSOC.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for 
tinnitus.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his attorney of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted , the RO 
should adjudicate the claim for service 
connection for tinnitus in light of all 
pertinent evidence- to include the March 
2009 consultation report from Dr. Vogan-
and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This matter must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


